
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.45



SERIES A-1 INCREMENTAL LOAN AMENDMENT


        SERIES A-1 INCREMENTAL LOAN AMENDMENT dated as of December 31, 2002
(this "Series A-1 Incremental Loan Amendment") to the Credit Agreement referred
to below, between Sinclair Broadcast Group, Inc., the Series A-1 Incremental
Lenders party hereto and to said Credit Agreement (including each Person that
becomes a Series A-1 Incremental Lender pursuant to a Lender Addendum (as
defined below)), and JPMorgan Chase Bank, as Administrative Agent.

        The Borrower, the subsidiary guarantors party thereto, the lenders party
thereto and JPMorgan Chase Bank, as Administrative Agent, are parties to a
Credit Agreement dated as of July 15, 2002 (as amended and in effect from time
to time, the "Credit Agreement") providing for extensions of credit (by means of
loans and letters of credit) in an aggregate original principal amount up to but
not exceeding $600,000,000.

        Section 2.01(c) of the Credit Agreement contemplates that at any time
and from time to time prior to December 31, 2009, the Borrower may request that
the Lenders offer to enter into commitments to make Incremental Loans under and
as defined in said Section 2.01(c), which Incremental Loans may be made in one
or more separate "series" of term loans or revolving loans but which in the
aggregate may not exceed $300,000,000. The Borrower has now requested that
Incremental Term Loans in an aggregate amount of $125,000,000 under said
Section 2.01(c) be made available to it on the terms and conditions set forth
below (the "Series A-1 Incremental Term Loans"). The Series A-1 Incremental
Lenders (as defined below) are willing to make such loans on such terms and
conditions and in accordance with the applicable provisions of the Credit
Agreement and, accordingly, the parties hereto hereby agree as follows:


ARTICLE I

DEFINED TERMS


        Terms defined in the Credit Agreement are used herein as defined
therein. In addition, the following terms have the meanings specified below:

        "Lender Addendum" means, with respect to each Series A-1 Incremental
Lender, a Lender Addendum substantially in the form of Annex 1 to this
Series A-1 Incremental Loan Amendment, executed and delivered by such Lender as
provided in Section 2.05 of this Series A-1 Incremental Loan Amendment.

        "Series A-1 Effective Date" means the date on which the conditions
specified in Article IV of this Series A-1 Incremental Loan Agreement are
satisfied (or waived by the Required Series A-1 Incremental Lenders), but not
later than January 31, 2003.

        "Series A-1 Incremental Lender" means (a) as of the Series A-1 Effective
Date, a Person that has executed and delivered a Lender Addendum (which has been
accepted by the Borrower and the Administrative Agent) setting forth the
Series A-1 Incremental Term Loan Commitment for such Person and (b) thereafter,
the Lenders from time to time holding Series A-1 Incremental Term Loans after
giving effect to any assignments thereof pursuant to Section 10.04 of the Credit
Agreement.

        "Series A-1 Incremental Term Loan Commitment" means, with respect to
each Series A-1 Incremental Lender, the commitment of such Lender to make a
Series A-1 Incremental Term Loan hereunder. The amount of each Series A-1
Incremental Lender's Series A-1 Incremental Term Loan Commitment is set forth in
the Lender Addendum executed and delivered by such Lender. The aggregate
original amount of the Series A-1 Incremental Term Loan Commitments is
$125,000,000.

--------------------------------------------------------------------------------



ARTICLE II

SERIES A-1 TERM LOANS


        Section 2.01. Commitments. Subject to the terms and conditions set forth
in this Series A-1 Incremental Loan Amendment and in the Credit Agreement, each
Series A-1 Incremental Lender agrees to make a Series A-1 Incremental Term Loan
to the Borrower on the Series A-1 Effective Date in a principal amount equal to
such Lender's Series A-1 Incremental Term Loan Commitment. Proceeds of the
Series A-1 Incremental Term Loans shall be available for any use permitted under
the second sentence of Section 6.08 of the Credit Agreement.

        Section 2.02. Termination of Commitments. Unless previously terminated,
the Series A-1 Incremental Term Loan Commitments shall terminate after the
Borrowing of the Series A-1 Incremental Term Loans on the Series A-1 Effective
Date.

        Section 2.03. Repayment of Series A-1 Incremental Term Loans.

        The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the Series A-1 Incremental Lenders the
outstanding principal amount of the Series A-1 Incremental Term Loans on each
Term Loan Principal Payment Date set forth below in an aggregate principal
amount equal to the percentage of the aggregate principal amount of the
Series A-1 Incremental Term Loans set forth opposite such Term Loan Principal
Payment Date:

Term Loan Principal Payment Date
Falling on or Nearest to:


--------------------------------------------------------------------------------

  Amounts (%):

--------------------------------------------------------------------------------

June 30, 2004   0.25 September 30, 2004   0.25 December 31, 2004   0.25
March 31, 2005
 
0.25 June 30, 2005   0.25 September 30, 2005   0.25 December 31, 2005   0.25
March 31, 2006
 
0.25 June 30, 2006   0.25 September 30, 2006   0.25 December 31, 2006   0.25
March 31, 2007
 
0.25 June 30, 2007   0.25 September 30, 2007   0.25 December 31, 2007   0.25
March 31, 2008
 
0.25 June 30, 2008   0.25 September 30, 2008   0.25 December 31, 2008   0.25
March 31, 2009
 
0.25 June 30, 2009   0.25 September 30, 2009   0.25 December 31, 2009   94.50

To the extent not previously paid, all Series A-1 Incremental Term Loans shall
be due and payable on the Term Loan Maturity Date (which date shall constitute
the Incremental Term Loan Maturity Date for the Series A-1 Incremental Term
Loans); provided that such final maturity date may be accelerated pursuant to
Section 2.08(b) of the Credit Agreement.

--------------------------------------------------------------------------------


        Section 2.04. Applicable Rate. The Applicable Rate for Series A-1
Incremental Term Loans (i) which are ABR Loans shall be 1.25% and (ii) which are
Eurodollar Loans shall be 2.25%. No commitment fee shall be payable with respect
to the Series A-1 Incremental Term Loan Commitments.

        Section 2.05. Delivery of Lender Addendum. Each Lender immediately prior
to the Series A-1 Effective Date who wishes to become a Series A-1 Incremental
Lender and each other Person who wishes to become a Series A-1 Incremental
Lender but is not a Lender immediately prior to the Series A-1 Effective Date
(each such other Person, a "New Lender") shall become a Series A-1 Incremental
Lender by delivering to the Administrative Agent a Lender Addendum duly executed
by such Lender or other Person, as the case may be (and accepted by the Borrower
and the Administrative Agent). Upon such execution and delivery (and such
acceptance) and subject to Article IV of this Series A-1 Incremental Loan
Amendment, each such Lender or other Person, as the case may be, shall become a
Series A-1 Incremental Lender under this Series A-1 Incremental Loan Amendment
and the Credit Agreement, having the Series A-1 Incremental Term Loan Commitment
set forth in its Lender Addendum (and, in the case of each New Lender, shall
become a Lender for all purposes of the Credit Agreement).

        Section 2.06. Status of Agreement. The Series A-1 Incremental Term Loan
Commitments of the Series A-1 Incremental Lenders constitute Incremental Term
Loan Commitments, the Series A-1 Incremental Lenders constitute Incremental
Lenders and the Series A-1 Incremental Term Loans constitute a single Series of
Incremental Term Loans under the Credit Agreement. This Series A-1 Incremental
Loan Amendment constitutes an Incremental Loan Amendment thereunder.


ARTICLE III

REPRESENTATION AND WARRANTIES


        The Borrower represents and warrants to the Series A-1 Incremental
Lenders and the Administrative Agent that (a) each of the representations and
warranties of the Borrower set forth in the Credit Agreement, and of each
Obligor in each of the other Loan Documents to which it is a party, is true and
correct on and as of the date hereof as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, such representation or warranty is true and correct
as of such specific date) and as if each reference therein to the Credit
Agreement or such other Loan Document (as the case may be) included reference to
this Series A-1 Incremental Loan Amendment and (b) immediately prior to and
immediately after giving effect to this Series A-1 Incremental Loan Amendment,
no Default has occurred and is continuing or will result from the application of
the proceeds of the Series A-1 Incremental Term Loans.


ARTICLE IV

CONDITIONS


        The effectiveness of this Series A-1 Incremental Loan Amendment and the
obligations of the Series A-1 Incremental Lenders to make Series A-1 Incremental
Term Loans on the Series A-1 Effective Date is subject to the satisfaction (or
waiver by the Required Series A-1 Incremental Lenders) of the following
conditions precedent:

        (a)    Counterparts of Agreement.    The Administrative Agent shall have
received from each party hereto either (i) a counterpart of this Series A-1
Incremental Loan Amendment signed on behalf of such party (or, in the case of
each Series A-1 Incremental Lender, a Lender Addendum signed on behalf of such
Lender (and accepted by the Borrower and the Administrative Agent) or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Series A-1
Incremental Loan Amendment or a Lender Addendum) that such party has signed a
counterpart hereof or a Lender Addendum, as the case may be.

        (b)    Fees and Expenses.    The Administrative Agent and the Series A-1
Incremental Lenders shall have received all fees due and payable on or prior to
the Series A-1 Effective Date required to be paid by the Borrower in connection
with this Series A-1 Incremental Loan Amendment.

--------------------------------------------------------------------------------

        (c)    Other Conditions.    Each of the conditions set forth in the
first sentence of Section 5.02 of the Credit Agreement and in clause (a) of
Section 5.03 of the Credit Agreement shall have been satisfied.

        (d)    Officer's Certificates.    The Administrative Agent shall have
received a certificate, dated the Series A-1 Effective Date and signed by the
President, a Vice President or a Financial Officer of the Borrower,
(i) confirming compliance with the conditions under clause (c) of this
Article IV, and (ii) demonstrating in reasonable detail compliance with
clause (a) of Section 5.03 of the Credit Agreement.

        (e)    Opinion of Counsel to the Borrower.    The Administrative Agent
shall have received a favorable written opinion (addressed to the Administrative
Agent and the Series A-1 Incremental Lenders and dated the Series A-1 Effective
Date) of Thomas & Libowitz, P.A., counsel for the Borrower, with respect to this
Series A-1 Incremental Loan Amendment, the Credit Agreement as amended hereby
and certain matters relating to the Borrower, in form and substance satisfactory
to the Administrative Agent (and the Borrower hereby instructs such counsel to
deliver such opinion to the Administrative Agent and the Series A-1 Incremental
Lenders).

        (f)    Consummation of Bond Tender Offer.    The Administrative Agent
shall have received evidence satisfactory to it that, concurrently with the
making of the Series A-1 Incremental Term Loans, the tender offer and consent
solicitation by the Borrower with respect to its 83/4% Senior Subordinated Notes
due 2007 (issued pursuant to that certain Indenture dated as of December 17,
1997, as from time to time supplemented, by and among the Borrower, certain of
the Borrower's direct and indirect wholly-owned Subsidiaries, as guarantors, and
Wachovia Bank, National Association (formerly First Union National Bank)) shall
have been consummated.

        (g)    Other Documents.    The Administrative Agent shall have received
such other documents relating to this Series A-1 Incremental Loan Amendment as
the Administrative Agent may reasonable request.


ARTICLE V

CONFIRMATION OF GUARANTEES AND SECURITY


        By its signature hereto, the Borrower confirms on its behalf and on
behalf of each of the Subsidiary Guarantors that the obligations of the Borrower
in respect of the Series A-1 Incremental Term Loans under this Series A-1
Incremental Loan Amendment and the Credit Agreement (i) constitute "Guaranteed
Obligations" under Article III of the Credit Agreement and (ii) are entitled to
the benefits of the Security Agreement and constitute "Secured Obligations" (as
defined in the Security Agreement).


ARTICLE VI

MISCELLANEOUS


        SECTION 6.01. Expenses. The Borrower agrees to pay, or reimburse the
Administrative Agent for paying, all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMCB, in connection with the preparation of this Series A-1
Incremental Loan Amendment.

        SECTION 6.02. Integration; Counterparts; Successors. Except as expressly
provided herein, all provisions of the Credit Agreement apply to the Series A-1
Incremental Term Loans and the Credit Agreement shall remain unchanged and in
full force and effect. This Series A-1 Incremental Loan Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Series A-1 Incremental
Loan Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

        SECTION 6.03. Governing Law. This Series A-1 Incremental Loan Amendment
shall be construed in accordance with and governed by the law of the State of
New York.

        SECTION 6.04. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Series A-1 Incremental Loan
Amendment and shall not affect the construction of, or be taken into
consideration in interpreting, this Series A-1 Incremental Loan Amendment.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Series A-1
Incremental Loan Amendment to be duly executed by their respective authorized
officers as of the day and year first above written.

                    BORROWER      
 
 
SINCLAIR BROADCAST GROUP, INC.

 
 
By
/s/  DAVID B. AMY      

--------------------------------------------------------------------------------

Name: David B. Amy
Title: Chief Financial Officer
                    ADMINISTRATIVE AGENT
 
 
 
 
 
JPMORGAN CHASE BANK,
    as Administrative Agent
 
 
By
/s/  TRACEY NAVIN EWING      

--------------------------------------------------------------------------------

Name: Tracey Navin Ewing
Title: Vice President

--------------------------------------------------------------------------------


ANNEX 1


[Form of Lender Addendum]


LENDER ADDENDUM


        Reference is made to the Series A-1 Incremental Loan Amendment dated as
of December 31, 2002 (the "Series A-1 Incremental Loan Amendment") to the Credit
Agreement referred to below, between Sinclair Broadcast Group, Inc., each
Series A-1 Incremental Lender party thereto and JPMorgan Chase Bank, as
Administrative Agent (the "Administrative Agent"), which Series A-1 Incremental
Loan Amendment is being entered into pursuant to Section 2.01(c) of the Credit
Agreement dated as of July 15, 2002 (the "Credit Agreement") among the Borrower,
the Subsidiary Guarantors party thereto, the lenders party thereto and the
Administrative Agent. Terms used but not defined in this Lender Addendum have
the meanings assigned to such terms in the Series A-1 Incremental Loan Amendment
and the Credit Agreement.

        By its signature below, subject to the acceptance hereof by the Borrower
and the Administrative Agent as provided below and subject to the conditions set
forth in Article IV of the Series A-1 Incremental Loan Amendment, the
undersigned hereby becomes a Series A-1 Incremental Lender under the Series A-1
Incremental Loan Amendment and the Credit Agreement, having the Series A-1
Incremental Term Loan Commitment set forth below beneath its name.

        This Lender Addendum shall be construed in accordance with and governed
by the law of the State of New York. This Lender Addendum may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

        IN WITNESS WHEREOF, the undersigned has caused this Lender Addendum to
be duly executed and delivered by its proper and duly authorized officer as of
the date of the Series A-1 Incremental Loan Amendment.

NAME OF SERIES A-1 INCREMENTAL LENDER:

____________________________________


By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 

Amount of Series A-1 Incremental Term Loan Commitment: $                  

--------------------------------------------------------------------------------

Accepted and agreed:    
JPMORGAN CHASE BANK,
    as Administrative Agent
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
SINCLAIR BROADCAST GROUP, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name: David B. Amy
Title: Chief Financial Officer
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.45



SERIES A-1 INCREMENTAL LOAN AMENDMENT
ARTICLE I DEFINED TERMS
ARTICLE II SERIES A-1 TERM LOANS
ARTICLE III REPRESENTATION AND WARRANTIES
ARTICLE IV CONDITIONS
ARTICLE V CONFIRMATION OF GUARANTEES AND SECURITY
ARTICLE VI MISCELLANEOUS

ANNEX 1



LENDER ADDENDUM
